Case 3:21-cv-00071-DB Documenti1 Filed 03/22/21

JUDGE DAVID BRIONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
E] PASO DIVISION

 

BRANDON CALLIER,
Plaintiff,
v.

NATIONAL UNITED GROUP, LLC, a Texas
Limited Liability Company, CENTENE
CORPORATION, d/b/a AM BETTER, a
Delaware Corporation, MULBERRY
MANAGEMENT CORPORATION, d/b/a
OSCAR MANAGEMENT CORPORATION, a
Delaware Corporation, CR INSURANCE GROUP
LLC, a Florida Limited Liability Company and
John Does 1-4

Defendants.

 

PLAINTIFF’S ORIGINAL COMPLAINT

PARTIES

fj
*
a

food
Co
Soe
o~)
fused

Page 1 of 21

 

1. Plaintiff BRANDON CALLIER (“Callier’) is a natural person and resident of El Paso,

Texas, resident of the Western District of Texas, and was in El Paso County, Texas for all

calls in this case.

2. Defendant NATIONAL UNITED GROUP LLC (“National”) is a Limited Liability

Company organized and existing under the laws of Texas and can be served via

registered agent Maria Rosario, 1918 Kempwood Loop, Round Rock, Texas 78665.

3. Defendant CENTENE CORPORATION doing business aa AM BETTER HEALTH

INSURANCE (“AM Better’) is a corporation organized and existing under the laws of
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 2 of 21

Delaware and can be served via registered agent CT Corporation System, 1999 Bryan ST,

Suite 900, Dallas, Texas 75201.

. Defendant MULBUERRY MANAGEMENT CORPORATION d/b/a OSCAR

MANAGEMENT CORPORATION (“Oscar”) is a corporation organized and existing
under the laws of Delaware and can be served via registered agent CT Corporation
System, 1999 Bryan ST, STE 900, Dallas, Texas 75201.

. Defendant CR INSURANCE GROUP (“CR Group”) is a Limited Liability Company
organized and existing under the laws of Florida and can be served via registered agent

Carlos Rodriguez, 1771 Lee Janzen Drive, Kissimmee, Florida 34744.
JURISDICTION AND VENUE

. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, because the case arises
under the Telephone Consumer Protection Act, 47 U.S.C. § 227. This Court has
supplemental subject matter jurisdiction over Plaintiff's claims arising under Texas
Business and Commerce Code 305.053 and 302.101 because that claim arises from the
same nucleus of operative fact, ie., Defendants’ telemarketing robocalls to Plaintiff; adds
little complexity to the case; and doesn’t seek money damages, so it is unlikely to
predominate over the TCPA claims.

. This Court has general personal jurisdiction over the defendant because they have
repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and
they sell goods and services to Texas residents, including the Plaintiff.

. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)(2) because a
substantial part of the events giving rise to the claims—the calls and sale of goods and

services directed at Texas residents, including the Plaintiff—occurred in this District and
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 3 of 21

because the Plaintiff resides in this District. Residing in the Western District of Texas
when he received a substantial if not every single call from the Defendants that are the
subject matter of this lawsuit.

9. This Court has venue over the defendants because the calls at issue were sent by or on

behalf of the above-named Defendants to the Plaintiff, a Texas resident.

THE TELEPHONE CONSUMER PROTECTION ACT
ACT OF 1991, 47 U.S.C. § 227

10. In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing
equipment that could target millions of consumers en masse. Congress found that these
calls were not only a nuisance and an invasion of privacy to consumers specifically but
were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3
(1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

11. The TCPA makes it unlawful “to make any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using an automatic
telephone dialing system or an artificial or prerecorded voice ... to any telephone number
assigned to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

12. The TCPA makes it unlawful “to initiate any telephone call to any residential telephone
line using an artificial or prerecorded voice to deliver a message without the prior express
consent of the called party, unless the call is initiated for emergency purposes, is made
solely pursuant to the collection of a debt owed to or guaranteed by the United States, or
is exempted by rule or order” of the Federal Communication Commission (“FCC”). 47
U.S.C. § 227(b)(1)(B).

13. The TCPA provides a private cause of action to persons who receive calls in violation of

§ 227(b). 47 U.S.C. § 227(b)(3).
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 4 of 21

14. Separately, the TCPA bans making telemarketing calls without a do-not-call policy
available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1).!

15. The TCPA provides a private cause of action to persons who receive calls in violation of
§ 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

16. According to findings of the FCC, the agency vested by Congress with authority to issue
regulations implementing the TCPA, automated or prerecorded telephone calls are a
greater nuisance and invasion of privacy than live solicitation calls and can be costly and
inconvenient.

17. The FCC also recognizes that “wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used.” In re Rules and Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014, 14115 4 165
(2003).

18. The FCC requires “prior express written consent” for all autodialed or prerecorded
telemarketing robocalls to wireless numbers and residential lines. In particular:[A]
consumer’s written consent to receive telemarketing robocalls must be signed and be
sufficient to show that the consumer: (1) received clear and conspicuous disclosure of
the consequences of providing the requested consent, i.e., that the consumer will receive
future calls that deliver prerecorded messages by or on behalf of a specific seller; and (2)
having received this information, agrees unambiguously to receive such calls at a
telephone number the consumer designates. In addition, the written agreement must be

obtained without requiring, directly or indirectly, that the agreement be executed as a

 

1 See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
19.

20.

21.

22.

Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 5 of 21

condition of purchasing any good or service.

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
27 FCC Red. 1830, 1844 § 33 (2012) (footnote and internal quotation marks omitted).
FCC regulations “generally establish that the party on whose behalf a solicitation is made
bears ultimate responsibility for any violations.” In the Matter of Rules and Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Red. 12391, 12397 4 13
(1995).

The FCC confirmed this principle in 2013, when it explained that “a seller ... may be
held vicariously liable under federal common law principles of agency for violations of
either section 227(b) or section 227(c) that are committed by third-party telemarketers.”
In the Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574
4 1 (2013).

Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d
946, 951 — 52 (9th Cir. 2009).

A corporate officer involved in the telemarketing at issue may be personally liable under
the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-10010, 2013
U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (‘{[MJany courts have held
that corporate actors can be individually liable for violating the TCPA where they had
direct, personal participation in or personally authorized the conduct found to have
violated the statute.” (internal quotation marks omitted)); Maryland v. Universal
Elections, 787 F. Supp. 2d 408, 415 ~ 16 (D. Md. 2011) (“If an individual acting on
behalf of a corporation could avoid individual liability, the TCPA would lose much of its

force.”).
23.

24.

25.

26.

27.

28.

29.

Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 6 of 21

THE TEXAS BUSINESS AND COMMERCE CODE § 305.053

The Texas Business and Commerce code has an analogous portion that is related to the
TCPA and was violated in this case.
The Texas Business and Commerce code makes it illegal to call a mobile telephone for
the purposes of solicitation if the caller knows, or should know, the number called is a
mobile telephone number.
The Plaintiff may seek damages under this Texas law for violation of 47 U.S.C. 227 or
subchapter A and seek $500 in statutory damages of $1500 for willful or knowing
damages.

THE TEXAS BUSINESS AND COMMERCE CODE § 302.101
Under the Texas Business and Commerce Code a seller may not make a telephone
solicitation from a location in this state or to a purchaser located in this state unless the
seller holds a registration certificate for the business location from which the telephone
solicitation is made. Tex Bus. & Commerce Code § 302.101 (a).
A person makes a telephone solicitation if the person effects or attempts to effect a
telephone solicitation, including a solicitation initiated by an automatic dialing machine
or a recorded message device. Tex. Bus. & Commerce Code § 302.002.
The Plaintiff may seek damages under Texas law for violations of § 302.101 of up to
$5000 per violation, reasonable costs of prosecuting the action, court costs, investigation
costs, deposition expenses, witness fees, and attorney fees.

FACTUAL ALLEGATIONS

On or about July 21, 2020 Plaintiff Callier received the first of at least 204 automated

phone calls with prerecorded voice messages to his cell phone ending in 4374.
30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 7 of 21

Each and every call used spoofed caller ID numbers with Texas Area Codes.

Plaintiff answered the calls and heard an artificial or prerecorded voice message in
Spanish.

Plaintiff does not speak Spanish and hung up the phone each time until the calls reached
more than 20 in number and became too irritating to continue to ignore.

On the 24" call dated September 21, 2020 Plaintiff was in the presence of a Spanish
speaker, Ms. Nubia Herrera, when the automated prerecorded Spanish message call came
in using the spoofed caller ID number 806-703-2517.

Plaintiff “pressed one” and was transferred to a live representative and Plaintiff asked
Ms. Herrera to translate so he could ascertain who was making the calls.

Ms. Herrera was told by the representative the calls were being made on behalf of AM
Better.

On September 28, 2020 Plaintiff received the 34" automated pre-recorded Spanish voice
call from the Defendants while in the presence of Ms. Herrera. Ms. Herrera again
translated for Plaintiff and was told the call was on behalf of AM Better.

The September 28, 2020 call used the spoofed caller ID number 281-972-2495.

On October 15, 2020 Plaintiff received the 41% automated pre-recorded Spanish voice
call from the Defendants while in the presence of Ms. Herrera. Plaintiff again handed the
phone to Ms. Herrera who was once again told by the representative the calls were on
behalf of AM Better.

The October 15, 2020 call used the spoofed caller ID number 915-440-8226.

40. On October 23, 2020 Plaintiff received the 47" call from the Defendants while in the

presence of Spanish Speaker Ms. Julia Cruz.
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 8 of 21

41. Plaintiff was frustrated and asked Ms. Cruz to translate so he could purchase a health
insurance policy from the Defendants in order to get concrete proof of the origin of the
calls in an attempt to get the harassing calls to stop.

42. Ms. Cruz translated for the Plaintiff and during the call Plaintiff was informed the health
insurance was through AM Better.

43. During the October 23, 2020 call Plaintiff was asked to provide a bank account for the
Defendants to draft the monthly premiums.

44, Plaintiff provided the bank account information and on October 27, 2020 AM Better
Health Insurance debited Plaintiff's bank account in the amount of $32.71.

45, The call dated October 23, 2020 used spoofed caller ID 903-362-5052.

46. On November 3, 2020 Plaintiff received a bill from AM Better. The bill contained the
Plaintiff's balance, Insurance policy number and Member ID.

47. Plaintiff has continued to receive unsolicited automated calls in Spanish from the
defendants despite having already purchased an insurance policy from Defendants.

48. On November 5, 2020 at 10:42 AM Plaintiff was in the presence of Ms. Herrera when the
automated prerecorded Spanish message call using spoofed caller ID 915-617-2720 was
received.

49. Plaintiff pressed “one” and was transferred to a live representative and asked Ms. Herrera
to translate so he could ascertain who was making the call.

50. Ms. Herrera needed health insurance and was solicited and purchased a health insurance
policy from Oscar Insurance.

51. On November 23, 2020 Herrera received a welcome letter from Oscar Insurance dated

November 17, 2020. The policy number was OSC79896680-01.
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 9 of 21

52. On November 24, 2020 Defendant Centene’s counsel responded via email to a demand
letter regarding the continued harassing robocalls.

53. As of November 24, 2020, Defendant Centene was aware the phone calls were harassing,
unwanted, and unauthorized.

54. Defendant Centene was the only entity aware of the origin of the calls or the ability to
determine the origin of the calls.

55. On December 15, 2020 Plaintiff received another pre-recorded phone call in Spanish.

56. Plaintiff was in the presence of Spanish speaker Barbara Rios. Plaintiff asked Ms. Rios
to speak to the representative for him because he does not speak Spanish.

57. Ms. Rios translated for Plaintiff and was told by the representative the phone call was on
behalf of Oscar Insurance.

58. The December 15, 2020 call used spoofed caller ID number 210-577-5511.

59. During the call the telemarketer informed Ms. Rios she would be hanging up and “calling
back from a different number so you can talk to an agent.”

60. The agent hung the phone up and then Plaintiff immediately received a follow-up phone
call from phone number 786-650-1617 and was solicited health insurance through
Defendant Oscar.

61. Phone number 786-650-1617 belongs to Defendant National.

62. On January 14, 2021 Plaintiff received yet another automated phone call with a pre-
recorded artificial voice in Spanish soliciting health insurance.

63. Plaintiff was in the presence of Spanish speaker Zuzseth Ramirez and asked her to

translate in order to ascertain who was behind the calls.
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 10 of 21

64. Ms. Ramirez enrolled in a health insurance policy issued by Oscar Insurance while on the
phone call.

65. On or about February 2, 2021 Centene identified CR Insurance Group LLC as one of the
brokers responsible for the phone calls.

66. In February 2021 Ms. Ramirez receive a health insurance policy with Member ID
OSC79737300-01 from Oscar Insurance.

67. On February 25, 2021 Plaintiff called the National Health Insurance Marketplace and was
told the agent who sold his AM Better health insurance policy was Liza Polanco with a
National Producer number of 18578769.

68. The total automated calls total at least 204 in number.

69. All of the automated prerecorded calls used spoofed caller IDs with Texas area codes to
trick the Plaintiff into thinking these were local phone calls originating from Texas.

70. Some of the automated prerecorded calls were received on Plaintiff's cellular phone
displaying “Private Number” in order to trick the Plaintiff into answering the phone call.

71. Plaintiff received at least 133 robocalls from November 25, 2020 to March 13, 2021 after
Defendant Centene was alerted via Plaintiff's counsel that the calls were harassing and
unwanted.

72. Defendants did nothing to stop the harassing phone calls despite being alerted via written
demand to cease the phone calls.

73. Each time the Plaintiff answered the phone calls he “pressed one” in order to be
connected to a live representative.

74. Each and every pre-recorded message and/or artificial voice was in Spanish.

75. Plaintiff asked each and every live representative if they spoke English.

10
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 11 of 21

76. Each and every live representative informed the Plaintiff they did not speak English and
immediately hung the phone up on the Plaintiff.

77. Defendants’ counsel was aware Plaintiff did not consent to the robocalls.

78. Defendants participated in, facilitated, directed, authorized, knew of or willfully ignored
the misleading sales practices and unlawful robocalling, while knowing facts that
required a reasonable person to investigate further, and approved, and ratified the conduct
of their employees, agents, and co-conspirators to engage in the unlawful sales practices
and unlawful robocalling.

79. Defendants have knowledge of and have adopted and maintained TCPA violations as a
sales strategy.

80. Defendants refuse to take any action to stop or curtail the unlawful sales practices and
robocalling because these practices benefit Defendants.

81. Plaintiff never consented to receive the calls alleged herein.

82. Plaintiff had no relationship with Defendants prior to the calls alleged herein.

83. Plaintiff received the following calls from the Defendants:

 

 

 

 

 

 

Call Phone

Number Caller iD Name | Date Time
972-210-6756 UNKNOWN 7/21/2020 6:00 PM
469-692-4030 UNKNOWN 8/4/2020 11:12 AM
713-927-7699 UNKNOWN 8/13/2020 2:36 PM
281-345-2977 UNKNOWN 8/14/2020 4:29 PM
210-282-2972 UNKNOWN 8/14/2020 4:05 PM
205-610-8159 UNKNOWN 8/21/2020 4:47 PM
940-730-8496 UNKNOWN 8/21/2020 12:17 PM
704-647-6162 UNKNOWN 8/24/2020 4:32 PM
806-757-4363 UNKNOWN 9/4/2020 3:56 PM
832-472-7039 UNKNOWN 9/4/2020 12:36 PM
937-426-2210 UNKNOWN 9/7/2020 2:17 PM
281-207-6121 UNKNOWN 9/10/2020 5:32 PM
903-837-2655 UNKNOWN 9/10/2020 12:19 PM

11

 
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 12 of 21

682-688-3921
214-765-8717
281-265-4785
817-782-8739
915-529-1748
915-529-1748
830-676-4316
346-352-7748
713-567-3761
214-959-6706
806-703-2517
512-768-9216
361-247-7305
817-319-2655
214-416-3788
305-964-8090
214-307-6136
281-556-7972
915-548-7182
254-501-6868
281-972-2495
512-955-5631
832-444-6528
915-936-9836
915-785-8843
Private Number
915-626-7003
915-440-8226
254-505-4019
210-252-2131
210-252-2131
512-350-5626
903-226-6712
903-362-5052
Private Number
254-853-5323
254-640-5443
Private Number
806-299-6966
972-372-2094
214-466-7559
915-474-0522
409-985-5338

UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN

Private Number

UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN

Private Number

UNKNOWN
UNKNOWN

Private Number

UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN

9/10/2020
9/11/2020
9/14/2020
9/14/2020
9/14/2020
9/14/2020
9/15/2020
9/15/2020
9/16/2020
9/17/2020
9/21/2020
9/21/2020
9/22/2020
9/22/2020
9/23/2020
9/23/2020
9/24/2020
9/24/2020
9/28/2020
9/28/2020
9/28/2020
9/29/2020
9/29/2020
9/30/2020
10/1/2020
10/6/2020
10/8/2020
10/15/2020
10/16/2020
10/20/2020
10/20/2020
10/20/2020
10/22/2020
10/23/2020
10/26/2020
10/28/2020
10/28/2020
10/30/2020
11/2/2020
11/3/2020
11/3/2020
11/3/2020
11/4/2020

12

12:02 PM
2:54 PM
5:17 PM
3:31 PM

11:36 AM
2:17 PM
4:56 PM
1:40 PM
3:48 PM
4:03 PM
4:47 PM

12:58 PM
1:44 PM
2:19 PM
5:15 PM

11:43 AM
6:37 PM
6:37 PM
5:12 PM
5:10 PM

12:57 PM
2:26 PM

12:19 PM
2:29 PM

12:40 PM
5:42 PM
5:48 PM
2:09 PM
3:25 PM

12:52 PM

12:52 PM
4:03 PM
4:34 PM
4:34 PM
5:39 PM

12:25 PM
5:03 PM
3:46 PM

12:24 PM

10:54 AM
1:39 PM
4:15 PM

11:02 AM
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 13 of 21

915-877-7711
Private Number
915-671-2720
210-460-3085
512-532-5559
281-979-4076
254-354-5883
682-312-5117
Private Number
469-777-5412
Private Number
Private Number
210-405-8097
210-794-6957
915-926-7497
Private Number
361-363-3341
832-749-8276
832-749-8276
Private Number
832-231-8956
903-826-2851
210-439-3586
936-293-8814
936-410-3743
915-525-3901
469-548-3117
817-431-8983
Private Number
915-731-6507
936-638-2445
915-757-2153
432-631-7712
214-445-6638
325-232-5175
Private Number
713-880-7566
682-365-2195
786-765-1950
832-407-7937
915-921-0693
915-543-6184
830-333-4773

UNKNOWN
Private Number
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Private Number
UNKNOWN
Private Number
Private Number
UNKNOWN
Scam Likely
UNKNOWN
Private Number
UNKNOWN
UNKNOWN
UNKNOWN
Private Number
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Private Number
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
Private Number
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
UNKNOWN

11/4/2020
11/4/2020
11/5/2020
11/5/2020
11/5/2020
11/6/2020
11/10/2020
11/11/2020
11/11/2020
11/12/2020
11/12/2020
11/13/2020
11/16/2020
11/16/2020
11/16/2020
11/16/2020
11/18/2020
11/18/2020
11/18/2020
11/18/2020
11/19/2020
11/23/2020
11/23/2020
11/24/2020
11/24/2020
11/25/2020
11/25/2020
11/27/2020
11/27/2020
11/27/2020
11/30/2020
12/1/2020
12/1/2020
12/2/2020
12/2/2020
12/2/2020
12/3/2020
12/4/2020
12/4/2020
12/4/2020
12/7/2020
12/7/2020
12/8/2020

13

1:51 PM
4:09 PM
10:42 AM
3:12 PM
4:03 PM
3:36 PM
2:39 PM
1:09 PM
5:57 PM
1:42 PM
4:07 PM
4:24 PM
1:53 PM
1:57 PM
4:57 PM
5:53 PM
12:30 PM
1:36 PM
1:37 PM
5:51 PM
1:34 PM
1:37 PM
4:16 PM
9:57 AM
2:44 PM
12:01 PM
3:33 PM
10:49 AM
1:09 PM
3:41 PM
12:01 PM
1:11 PM
3:32 PM
9:49 AM
12:32 PM
5:43 PM
11:01 AM
12:13 AM
1:52 AM
3:26 PM
11:28 AM
12:48 PM
8:08 AM
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 14 of 21

210-812-2823
214-639-5092
903-381-3158
956-276-7828
915-938-3475
972-698-4264
254-652-8744
915-841-8204
325-944-4749
972-294-8999
512-753-7541
830-254-4073
956-962-6756
254-625-8492
713-397-4678
806-572-7044
210-536-2436
915-833-7438
210-594-2532
210-577-5511
786-650-1617
915-348-6832
936-436-7792
972-805-7681
972-792-8440
281-315-7608
817-960-5103
346-722-3299
361-248-3154
832-436-8580
915-921-0360
430-360-7833
903-820-5251
972-216-7569
512-456-7461
512-456-7461
512-405-7812
903-507-6191
915-834-6201
833-571-0274
346-333-8387
682-305-3503
903-803-2484

UNKNOWN
Scam Likely
Scam Likely
Scam Likely
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN

12/8/2020
12/8/2020
12/8/2020
12/9/2020
12/9/2020
12/9/2020
12/9/2020
12/9/2020
12/9/2020
12/10/2020
12/11/2020
12/11/2020
12/11/2020
12/14/2020
12/14/2020
12/14/2020
12/14/2020
12/15/2020
12/15/2020
12/15/2020
12/15/2020
12/15/2020
12/15/2020
12/15/2020
12/16/2020
12/16/2020
12/16/2020
12/17/2020
12/17/2020
12/18/2020
12/18/2020
12/21/2020
12/22/2020
12/22/2020
1/4/2021
1/4/2021
1/5/2021
1/6/2021
1/7/2021
1/9/2021
1/12/2020
1/12/2021
1/12/2021

14

12:19 PM
4:01 PM
4:48 PM
9:29 AM

11:15 AM

12:56 PM
1:38 PM
3:17 PM
6:27 PM
1:01 PM

11:05 AM
2:19 PM
2:30 PM
9:11 AM
9:49 AM

12:27 PM
2:25 PM
7:19 AM
1:35 PM
2:39 PM
2:49 PM
4:39 PM
4:54 PM
6:37 PM
8:44 AM

12:05 PM
5:24 PM
1:18 PM
4:55 PM

10:58 AM
2:38 PM
5:47 PM

10:49 AM

12:16 PM

11:51 AM

11:57 AM
2:03 PM
1:58 PM

12:51 PM

10:12 AM
1:41 PM
3:15 PM
4:09 PM
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 15 of 21

915-782-2905
915-268-8522
469-407-3550
713-740-2917
305-749-5527
305-749-5527
713-344-4460
469-592-5773
972-748-5093
817-271-8892
972-748-5093
361-266-6415
214-237-5611
305-749-5527
305-749-5527
305-749-5527
305-749-5527
210-656-8533
346-227-7158
305-749-5527
936-260-3712
786-650-1617
972-642-4908
972-684-2554
903-352-2871
972-217-8402
254-377-7412
512-644-5599
305-260-6695
305-260-6695
936-648-2087
830-547-5155
806-938-6102
817-549-4798
713-258-6734
817-228-5109
469-623-8652
Private Number
Private Number
915-443-8619
806-627-7476
915-787-0294
915-569-1411

UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
UNKNOWN
Scam Likely
UNKNOWN
Private Number
Private Number
Unknown
Scam Likely
Unknown
Unknown

1/12/2021
1/12/2021
1/14/2021
1/14/2021
1/15/2021
1/15/2021
1/15/2021
1/18/2021
1/18/2021
1/18/2021
1/18/2021
1/18/2021
1/19/2021
1/19/2021
1/19/2021
1/19/2021
1/19/2021
1/20/2021
1/20/2021
1/20/2021
1/21/2021
1/21/2021
1/21/2021
1/21/2021
1/21/2021
1/21/2021
1/22/2021
1/25/2021
1/25/2021
1/25/2021
1/25/2021
1/26/2021
1/27/2021
1/28/2021
1/29/2021
1/29/2021
1/29/2021

2/4/2021

2/7/2021

2/8/2021

2/8/2021

2/8/2021

2/9/2021

15

4:11 PM
6:12 PM
12:49 PM
1:04 PM
10:45 AM
11:51 AM
3:58 PM
1:02 PM
2:29 PM
3:41 PM
5:08 PM
5:59 PM
3:29 PM
5:49 PM
5:50 PM
5:59 PM
6:00 PM
12:27 PM
1:30 PM
3:56 PM
10:35 AM
12:32 PM
1:11 PM
2:19 PM
3:59 PM
4:12 PM
2:52 PM
1:17 PM
1:26 PM
1:26 PM
3:22 PM
3:02 PM
1:04 PM
2:36 PM
2:02 PM
2:26 PM
4:44 PM
4:38 PM
5:30 PM
12:20 PM
1:48 PM
5:43 PM
12:25 PM
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 16 of 21

361-211-3404 Unknown 2/11/2021 3:05 PM
817-818-4510 Scam Likely 2/12/2021 11:03 AM
786-345-4966 Scam Likely 2/12/2021 2:09 PM
915-328-6596 Unknown 2/15/2021 12:33 PM
786-359-0987 Unknown 2/16/2021 1:43 PM
915-742-4255 Unknown 2/16/2021 4:37 PM
210-953-4072 Scam Likely 2/17/2021 9:11 AM
210-953-4010 Scam Likely 2/18/2021 9:51 AM
915-342-4471 Unknown 2/19/2021 12:00 PM
915-834-9865 Unknown 2/26/2021 3:37 PM
915-532-2174 Unknown 3/2/2021 4:49 PM
214-857-4324 Unknown 3/4/2021 12:02 PM
806-411-4446 Unknown 3/4/2021 12:27 PM
915-449-1961 Unknown 3/8/2021 1:05 PM
956-606-3007 Unknown 3/8/2021 5:55 PM
915-701-4343 Unknown 3/11/2021 1:26 PM
469-948-4976 Unknown 3/11/2021 4:02 PM
915-326-4554 Unknown 3/15/2021 12:16 PM
432-200-4473 Unknown 3/15/2021 12:28 PM

VICARIOUS LIABILITY OF SELLERS

84. These parties are vicariously liable under the theories of actual authority, apparent authority, and
ratification, and as well as liable because any other result would impair the underlying purpose of
the TCPA.

85. Defendants are the liable parties as the direct beneficiary of the illegal telemarketing calls as they
stood to gain the Plaintiff as a client and quoted the Plaintiff their services in obtaining insurance.

86. The approved insurance policies show that the beneficial parties who were gaining customers
were Defendant Oscar and Defendant Centene.

87. Defendants authorized telemarketers and/or lead generators to generate prospective customers.
Defendants hired telemarketers and/or lead generators to promote its products and services.
Defendants’ integration of robocalling into its sales process was so seamless that it appeared to an
outside party like Plaintiff that Defendants telemarketers and/or lead generators were the

telemarketing department of Defendant Oscar and Defendant Centene.

16
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 17 of 21

88. Defendant Centene has known for months illegal robocalls marketing their health insurance are
being made on their behalf and have done nothing to stop the calls.

89. Plaintiff is still receiving calls four months after alerting Defendant Centene.

THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

EFFECT AND PURPOSE OF THE TCPA

90. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be held
liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA and found
that not holding the sellers liable through vicarious liability would undermine the purpose of the
TCPA.

91. Every entity in the approved insurance plans should be deemed a beneficiary of the calls and held
liable for damages under the TCPA under vicarious liability. Sellers are in the best position to
monitor and police third party telemarketer’s compliance with the TCPA and to hold otherwise
would leave consumers without an effective remedy for telemarketing intrusions.

The Plaintiff's cell phone is a residential number

92. The calls were to the Plaintiff's cellular phone 915-245-4374, which is the Plaintiff's personal
cell phone that he uses for personal, family, and household use. The Plaintiff maintains no
landline phones at his residence and has not done so for at least 10 years. The Plaintiff further
has his cell phone registered in his personal name, pays the cell phone from his personal accounts,

and the phone is not primarily used for any business purpose.

COUNT I
Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (b)
(Against All Defendants)

93. Plaintiff incorporates the foregoing allegations as if fully set forth herein.

17
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 18 of 21

94. Defendants caused telephone calls to be placed to Plaintiff's’ cellular telephone without
prior express written consent.

95. Defendants’ calls were made for purposes of advertising and marketing Defendants’
insurance related products.

96. The calls were made using an artificial or prerecorded voice message to the cellular
phone of Plaintiff in violation of 47 U.S.C. § 227(b)(1)(A) (ail) and (B).

97. As a result of their unlawful conduct, Defendants repeatedly invaded the personal privacy
of Plaintiffs, causing Plaintiff to suffer damages and, under 47 U.S.C. § 227(b)(3)(B),
entitling Plaintiff to recover $500 in statutory damages for each violation and an
injunction requiring Defendants to stop their unlawful calling campaigns.

98. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or
willful violation. 47 U.S.C. § 227(b)(3).

COUNT II
Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)
(Against All Defendants)

99. Plaintiff realleges and incorporates by reference each and every allegation set forth in the
preceding paragraphs.

100. The foregoing acts and omissions of Defendants and/or their affiliates or agents
constitute multiple violations of FCC regulations by making telemarketing solicitations
despite lacking:

a. written policy, available upon demand, for maintaining a do-not-call list, in

violation of 47 C.F.R. § 64.1200(d)(1)?;

 

2 See id. at 425 (codifying a June 26, 2003 FCC order).
18
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 19 of 21

b. training for the individuals involved in the telemarketing on the existence of and
use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2) 3; and,

c. in the solicitations, the name of the individual caller and the name of the person or
entity on whose behalf the call is being made, in violation of 47 C.F.R. §
64.1200(d)(4).4

101. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(c)(5)(B).

102. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing
or willful violation. 47 U.S.C. § 227(c)(5).

COUNT Til
Violations of The Texas Business and Commerce Code 305.053

103. Plaintiff realleges and incorporates by reference each and every allegation set
forth in the preceding paragraphs.

104. The foregoing acts and omissions of Defendants and/or their affiliates or agents
constitute multiple violations of the Texas Business and Commerce Code 305.053, by
making non-emergency telemarketing robocalls to Mr. Callier’s cellular telephone
number without his prior express written consent in violation of 47 USC 227 et seq. The
Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using
an automated dialing system that does not comply with the technical and procedural

standards under this subsection.

 

3 See id. at 425 (codifying a June 26, 2003 FCC order).
* See id. at 425 (codifying a June 26, 2003 FCC order

19
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 20 of 21

105. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. Texas Business and Commerce Code 305.053(b)
106. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing
or willful violation. Texas Business and Commerce Code 305.053(c).
COUNT IV

Violations of The Texas Business and Commerce Code 302.101

107. Plaintiff incorporates the foregoing paragraphs as though the same were set forth
at length herein.
108. §302.101 of the Texas Business & Commerce Code prohibits sells from engaging

in telephone solicitation from a location in this state or to a purchaser located in this state
unless the seller obtains a registration certificate from the Office of the Secretary of State
for the business location from which the solicitation is made.

109. Defendant violated § 302.101 of the Texas Business & Commerce Code when its
representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
without obtaining a registration certificate from the Office of the Secretary of State.

110. §302.302(a) of the Texas Business & Commerce Code provides that a person who
violates this chapter is subject to a civil penalty of no more than $5000 for each violation.
Furthermore, §302.302(d) provides that the party bringing the action is also entitled to
recover all reasonable costs of prosecuting the action, including court costs, investigative
costs, deposition expenses, witness fees and attorney fees.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

20
Case 3:21-cv-00071-DB Document1 Filed 03/22/21 Page 21 of 21

A. Leave to amend this Complaint to name DOESs as they are identified and to
conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Defendants violate the TCPA
and Texas state law;

C. An injunction enjoining Defendants and their affiliates and agents from engaging
in the unlawful conduct set forth herein;

D. An award of $3000 per call in statutory damages arising from the TCPA
intentional violations jointly and severally against the corporation and individual for 204 calls.

E. An award of $1,500 in statutory damages per call arising from violations of the
Texas Business and Commerce code 305.053;

F, An award of $5000 per call in statutory damages per call arising from violation of
the Texas Business and Commerce code 302.101;

G. An award to Mr. Callier of damages, as allowed by law under the TCPA;

H. An award to Ms. Callier of interest, costs and attorneys’ fees, as allowed by law
and equity; and

I. Such further relief as the Court deems necessary, just, and proper.

DEMAND FOR JURY TRIAL

Please take notice Plaintiff, Brandon Callier, demands a jury trial in this case.

March 22, 2021 Respectfully Submitted,

Aros

Brandon Callier

Plaintiff, Pro Se

6336 Franklin Trail Drive
EI] Paso, TX 79912

21
